EXHIBIT 10.1

Summary of Director Compensation

 

Description

 

Amount*

Annual Retainer for attendance (in person or telephonically) at the regularly
scheduled Board and Committee meetings   $20,000 Fee per meeting for attendance
(in person or telephonically) at any of the five (5) regularly scheduled Board
meetings   $2,000 Restricted Stock Award   $100,000 Fee per meeting for
attendance (in person or telephonically) at any specially called meeting of the
Board, for which attendance is requested in person   $2,500 per meeting Fee per
meeting for attendance (in person or telephonically) at any specially called
committee meeting at which attendance is requested in person   $1,250 per
meeting

 

* The compensation referred to in the above table is only available to
independent directors.